Citation Nr: 0730096	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic disability, 
manifested by multiple joint pain and muscle weakness and 
claimed as polymyositis.  


REPRESENTATION

Appellant represented by:	Thomas P. DeBerry, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had verified active military service from March 
1988 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a Travel Board hearing in June 2007, the veteran 
testified that she was in receipt of Social Security 
Administration (SSA) disability benefits.  The Court of 
Appeals for Veterans Claims (Court) has held that, where VA 
has notice that the veteran is receiving disability benefits 
from SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, 
as the SSA records are potentially relevant, to the extent 
that they may contain medical findings and other conclusions 
that might be determinative in the disposition of the claims, 
they must be obtained.  

There are also other reasons for remanding the case.  The 
crux of the veteran's claim for service connection hinges on 
whether her symptoms of multiple joint pain and muscle 
weakness are manifestations of a systemic disease process, 
such as polymyositis, rather than attributed to specific 
orthopedic conditions.  And if so, whether such chronic 
disability is related to her longstanding period of military 
service.  

Service medical records show the veteran was treated 
intermittently for varied musculoskeletal complaints.  She 
initially complained of problems with her knees, diagnosed as 
chondromalacia and/or patellofemoral pain syndrome.  It 
appears she later developed recurrent back pain and problems 
with her cervical spine after a 1990 motor vehicle accident.  
X-rays of the cervical spine revealed degenerative changes at 
C3-4.  More recent SMRs dated in 2001, just prior to her 
retirement, show that following a second MVA in 2001, the 
veteran was evaluated for complaints of muscle aches, 
arhthralgia, profuse sweating, fatigue and myalgia of 6 
months duration.  At her retirement physical in December 
2001, examination was normal with no pertinent abnormalities 
identified.  

Post service records show the veteran has received treatment 
for complaints of progressive arthralgia of multiple joints 
and was also afforded examinations from a number of private 
and VA physicians.  However it appears that extensive and 
thorough work-up has been done without revealing a confirmed 
diagnosis of polymyositis.  In fact in February 2003, a VA 
examiner concluded the veteran's history was not suggestive 
of any specific rheumatological disorder.  Moreover, a 
January 2004 neurological consultation contains an opinion 
that it was not clear that the veteran met the criteria for 
polymyositis.  During subsequent examination in March 2004, 
another physician concluded the veteran had no significant 
tender points to suggest fibromyalgia, but rather clinical 
examination and the veteran's history was suggestive of 
Parkinson's disease.  Of most importance though are the 
February 2005, muscle biopsy results which were negative for 
polymyositis.  

On the other hand the veteran's private treating 
rheumatologist has provided a diagnosis of polymyositis, but 
it is not clear that the diagnosis was based on analysis of 
any stated diagnostic criteria or supported by laboratory 
findings.  In addition, the rheumatologist did not otherwise 
offer an adequate opinion as to whether there was a nexus 
between the symptomatology found and the veteran's service.  

The Board observes that there is no indication that any 
opinion of record was rendered following a review of the 
veteran's entire claims files, to include, but not limited 
to, service medical records.  In addition, the veteran's 
longstanding history of active service raises significant 
medical questions regarding the onset of any disability.  
Therefore, the Board has determined that the veteran should 
be afforded a VA examination in order to definitely determine 
whether she currently suffers from a chronic disability 
manifested by multiple joint pain and muscle weakness and, if 
so, whether it had its onset during her military service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the veteran's 
Social Security Administration records, 
to include underlying medical records 
associated with the pertinent 
administrative decision, and include them 
in the claims folder.  

2.  The veteran should be requested to 
provide any medical records, not already 
of record, pertaining to relevant post-
service treatment or to provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
such evidence on her behalf.  In any 
case, the RO should document attempts to 
ensure all contemporary records of 
pertinent VA treatment or evaluation are 
associated with the claims file.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and her 
representative and request that they 
submit the outstanding evidence.

3.  Then the RO should schedule the 
veteran for a VA rheumatology examination 
or practitioner with familiarity with 
polymyositis or other inflammatory 
processes.  The purpose of this 
examination is to determine the nature 
and etiology of any diagnosable 
disease/disorder associated with the 
veteran's complaints of musculoskeletal 
pain, weakness, and fatigue.  The claims 
files and a copy of this REMAND must be 
provided to and reviewed by the physician 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  Any testing 
deemed necessary should be conducted and 
all findings should be reported in 
detail.  

a.  After reviewing the claims file 
and this order and examining the 
veteran, the physician should 
expressly state an opinion as to 
whether the veteran has chronic 
disability manifested by symptoms 
consistent with a clinical diagnosis 
of polymyositis.  And if so, is it at 
least as likely as not (i.e., to a 
degree of probability of 50 percent 
or more) that the first clinical 
manifestations of polymyositis 
occurred during active service, or 
manifested to a degree of 10 percent 
or more within one year following the 
veteran's retirement from service in 
2002.  

b.  If the veteran does not currently 
have polymyositis, or other 
inflammatory process, the physician 
should identify all current 
musculoskeletal disabilities.  For 
each disability identified the 
physician should render an opinion as 
to whether it is at least as likely 
as not (i.e., to a degree of 
probability of 50 percent or more) 
that the first clinical 
manifestations of the currently 
diagnosed disability(ies) occurred 
during active service, or manifested 
to a degree of 10 percent or more 
within one year following the 
veteran's retirement from service in 
2002.  If any diagnosed disability is 
considered traumatic in origin, the 
nature of the trauma and the source 
of the information relied upon should 
be indicated.

c.  Any opinion provided should 
include discussion of specific 
evidence of record.  The physician's 
attention is directed to the 
veteran's service medical records, 
particularly those dated in 2001.  
The physician should also review the 
veteran's current VA records and 
records from her private 
rheumatologist.  The basis for the 
conclusions reached should be stated 
in full, and any opinion contrary to 
those already of record should be 
reconciled, to the extent possible.  
If the physician is unable to answer 
any of the questions posed with any 
degree of medical certainty, he or 
she should clearly so state.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and her representative an appropriate 
SSOC to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


